                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiffs,                                      8:18CR301

       vs.
                                                                        ORDER
KRISTA PARKER,

                      Defendant.


       This matter is before the court on Defendant's UNOPPOSED MOTION TO CONTINUE
PRETRIAL MOTION DEADLINE [46]. For good cause shown, I find that the motion should
be granted. Defendant will be given an approximate 42-day extension. Pretrial Motions shall be
filed by December 31, 2018.


       IT IS ORDERED:
       1.      Defendant's UNOPPOSED MOTION TO CONTINUE PRETRIAL MOTION
DEADLINE [46] is granted. Pretrial motions shall be filed on or before December 31, 2018.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between November 19, 2018, and December 31,
2018, shall be deemed excludable time in any computation of time under the requirement of the
Speedy Trial Act for the reason defendant's counsel required additional time to adequately
prepare the case, taking into consideration due diligence of counsel, and the novelty and
complexity of this case. The failure to grant additional time might result in a miscarriage of
justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


       Dated this 19th day of November, 2018.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
